State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: June 30, 2016                       521058
________________________________

JOHNATHAN JOHNSON,
                      Appellant,
     v                                        MEMORANDUM AND ORDER

STATE OF NEW YORK,
                    Respondent.
________________________________


Calendar Date:   May 23, 2016

Before:   Garry, J.P., Egan Jr., Lynch, Devine and Mulvey, JJ.

                               __________


     Johnathan Johnson, Malone, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Owen Demuth
of counsel), for respondent.

                               __________


Devine, J.

      Appeal from an order of the Court of Claims (DeBow, J.),
entered April 23, 2015, which granted defendant's motion to
dismiss the claim.

      In 2009, claimant, an inmate at Upstate Correctional
Facility, filed a claim alleging that he had been denied certain
prescribed medication and access to his legal mail, that a prison
official filed a false misbehavior report against him and that he
received a disciplinary disposition in an untimely manner.
Defendant answered and asserted numerous affirmative defenses and
subsequently moved to dismiss the claim. Claimant failed to
submit any papers in opposition to defendant's motion, despite
having been served with it, and the Court of Claims granted the
motion upon his default. Claimant now appeals.
                              -2-                  521058

      It is well settled that no appeal is permitted from an
order entered upon a party's default (see CPLR 5511). A party's
sole remedy is rather to move to vacate the default order and, if
necessary, to appeal from the denial of that motion (see CPLR
5015 [a] [1]; Matter of Susan UU. v Scott VV., 119 AD3d 1117,
1118 [2014]; Matter of Jay v Fischer, 102 AD3d 1021, 1021 [2013];
DeLuke v Albany Rest. Supply, Inc., 42 AD3d 601, 601 [2007]). As
claimant failed to employ that procedure, the present appeal is
not properly before us.

     Garry, J.P., Egan Jr., Lynch and Mulvey, JJ., concur.



     ORDERED that the appeal is dismissed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court